In a proceeding to invalidate petitions designating respondent Mattera as a candidate in the Republican Party Primary to be held on June 4, 1973 for nomination for the public office of Councilman for the 23rd Council-manic District, Kings County, City of New York, the appeal is from a judgment of the Supreme Court, Kings County, dated May 14, 1973, which declared said designating petitions to be invalid and directed said respondent’s name to be removed from the ballot. Judgment reversed, on the law and in the interest of justice, without costs, and said designating petitions are adjudged to be valid. Coneededly, respondent Mattera does not reside within the council-manic district for which he filed designating petitions for the office of Councilman. Nevertheless, under the facts presented herein, we are constrained to allow his petitions to stand. The record reveals that he resides within a block of the subject district created under the New York City Council 1973 reapportionment plan (Local Laws 1973, No. 4 of City of New York). Although this local law has been declared invalid because statutory requirements with respect to the conformation of the councilmanic districts were not met in its enactment, it is to be utilized temporarily in order to elect councilmen for a one-year term by the forthcoming primary and general elections (Badillo V. Katz, 32 N Y 2d 825). Thus, in view of the fact that the councilmanic lines under the reapportionment plan have been invalidated, although they are to be used as a basis for the interim election, and because of the troublesome consequences that would arise if this admittedly invalid law were not temporarily enforced, we believe, in the interest of justice, that respondent Mattera’s *946petitions should be upheld and his name placed on the ballot in the forthcoming primary election (cf. Matter of ■ Spillane v. Katz, 25 N Y 2d 34). Hopkins, Munder, Lathain and Shapiro, JJ., concur; Rabin, P. J., dissents and .votes to affirm on the opinion of Special Term.